                                             2:20-mj-07004-EIL # 1                  Page 1 of 23
                                                                                                                                        E-FILED
 AO 106 (Rev. 04/10) Application for a Search Warrant                                            Wednesday, 15 January, 2020 03:39:49 PM
                                                                                                            Clerk, U.S. District Court, ILCD
                                       UNITED STATES DISTRICT COURT
                                                                         for the
                                                             Central District of 111 inois

                In the Matter of the Search of                             )
          (Briefly describe the property to be searched                    )
           or identify the person by name and address)                     )          Case No.
         Information associated with username                              )
 kjfang3@gmail.com further described in Attachment A                       )
    which is attached hereto and incorporated herein                       )

                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
prop,ertv to be searched a11d Rive its location):       .            .                       .    .                        .    .
  lnrormat1on assoc1atecrw1tn usernafne kJfang3@gma1l.com further described                       in   Attachment A which 1s attached hereto
  and incorporated herein

located in the              Northern                District of _ _ _ _ _C_a_l_ifo
                                                                                 _ r_n_ia_ _ _ _ , there is now concealed (identify the
person or describe the property to be seized):
  See Attachment B.


          The basis for the search under Fed. R. Crim. P. 41 ( c) is (check one or more):
                  rJf evidence of a crime;
                  0 contraband, fruits of crime, or other items illegally possessed;
                 0 property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
            Code Section                                                             Offense Description
        18 U.S.C. § 1001                            False statements



          The application is based on th~se facts:

        See attached affidavit.

          0 Continued on the attached sheet.
          rif   Delayed notice of ____1Q_ days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
                                                                                    071
                under 18 U.S.C. § 3103a, the basis of which is set forthh, o thhee aa~ttached sheet.
                                                                               s/Stephen M. Dalecheck

                                                                          --                                                        ----
                                                                                                       Applicant's signature

                                                                                      Stephen M. Dalechek, Special Agent FBI
                                                                                                       Printed name and title

Sworn to before me and signed in my presence.
                                                                                      s/Eric I. Long

Date:      I/s·/44 z_.,

City and state: Urbana, Illinois                                                                           Eric I. Long
                                                                                                       Printed name and title
                         2:20-mj-07004-EIL # 1      Page 2 of 23




                                     AFFIDAVIT


       I, Stephen M. Dalechek, being first duly sworn, hereby depose and state as

follows:


                          Introduction and Agent Background

       1.     I am a Special Agent with the Federal Bureau of Investigation and have

reason to believe that on the property or premises known as Google, Inc., an email

provider headquartered at 1600 Amphitheatre Parkway, Mountain View, CA 94043,

there is now concealed certain information associated with the username

kjfang3@gmail.com, which is information that constitutes evidence of the commission of

a criminal offense; and/ or contraband, fruits of crime and things otherwise criminally

processed as well as property designed and intended for use, and that has been used, as

a means of committing the criminal offenses of violation of Title 18, United States Code,

Section 1001 (Statements or entries generally).

       2.     I make this affidavit in support of an application for a search warrant for

information associated with certain accounts that is stored at premises owned,

maintained, controlled, or operated by Google Inc., an email provider headquartered at

1600 Amphitheatre Parkway, Mountain View, CA 94043. The information to be

searched is described in the following paragraphs and in Attachment A. This affidavit

is made in support of an application for a search warrant under 18 U.S.C. §§ 2703(a),

2703(b)(l)(A) and 2703(c)(l)(A) to require Google to disclose to the government records
                         2:20-mj-07004-EIL # 1       Page 3 of 23




and other information in its possession pertaining to the subscriber or customer

associated with the accounts, including the contents of communications.

       3.      I am a Special Agent with the Federal Bureau of Investigation and have

been have been so employed since 2016. I am currently assigned to the Springfield

Division of the FBI. In this capacity, I am charged with investigating possible violations

of federal criminal law. By virtue of my employment with the FBI, I perform and have

performed a variety of investigative tasks, including functioning as a case agent on

criminal and national security cases. I have received training on how to conduct

criminal and national security investigations. I have also received training and gained

experience in interviewing and interrogation techniques, the execution of federal search

warrants, seizures, and the identification and collection of computer-related evidence.

In addition, I have personally participated in numerous executions of federal search

warrants involving the search and seizure of computer equipment.

       4.     The facts in this affidavit come from my personal observations, my

training and experience, and information obtained from other agents and witnesses.

This affidavit is intended to show merely that there is sufficient probable cause for the

requested warrant and does not set forth all of my knowledge about this matter.

       5.     Based on my training and experience and the facts as set forth in this

affidavit, there is probable cause to believe that violations of 18 U.S.C. § 1001

(Statements or entries generally) have been committed by FANG utilizing

kjfang3@gmail.com. There is also probable cause to search the information described

                                              2
                          2:20-mj-07004-EIL # 1       Page 4 of 23




in Attachment A for evidence of these crimes and contraband or fruits of these crimes,

as described in Attachment B.

                                     Statutory Authority

       6.      Pursuant to Title 18, United States Code, Section 1001, Statements or

entries generally.

            Whoever, in any matter within the jurisdiction of the executive,
            legislative, or judicial branch of the Government of the United States,
            knowingly and willfully - ·

               (1) Falsifies, conceals, or covers up by any trick, scheme, or device a
                   material fact;

               (2) Makes any materially false, fictitious, or fraudulent statement or
                   representation; or

               (3) Makes or uses any false writing or document knowing the same
                   to contain any materially false, fictitious, or fraudulent statement
                   or entry.

                                      Probable Cause

       7.      The United States is investigating an allegation that KEJIE FANG

(hereinafter "FANG"), who resides at 2210 Edgewater Place, Champaign, Illinois 61822,

is coordinating, facilitating, and benefiting from a violation of false statements by

utilizing the platform kjfang3@gmail.com. The investigation concerns possible

violations of 18 U.S.C. § 1001 (Statements or entries generally).

       8.     FANG is an Assistant Professor, Department of Electrical and Computer

Engineering at the University of Illinois at Urbana-Champaign (UIUC). FANG has been

employed in this position since 2017. His research lies in the field of nanophotonics,


                                              3
                         2:20-mj-07004-EIL # 1     Page 5 of 23




optomechanics, quantum photonics, physics explorations, and chip-scale integration.

Through the study of light and light-matter interaction at micro-sales and nano-scales,

they seek new insights in photonics to address emerging technology challenges from

manipulation of single photons to large scale integration. As an Assistant Professor at

UIUC, FANG is an employee of UIUC, and able to act on behalf of the organization to

receive federal funds.

       9.     On December 30, 2016, FANG was accepted into the Thousand Talent

Program and was offered a position at Shanghai Jiaotong University.

       10.    From 2013 through 2017, FANG was a Senior Research Scientist in the

Department of Applied Physics at California Institute of Technology. On December 17,

2018, the California Institute of Technology provided email transactional records related

to FANG at email address kfang84@caltech.edu from May 24, 2017, through

November 30, 2018. The California Institute of Technology advised that the email

address kfang84@caltech.edu was deleted on May 14, 2018. However, FANG had an

automatic email forwarding rule from kfang84@caltech.edu to kfang3@gmail.com.

      11.    The transactional records show kfang84@caltech.edu continued to receive

emails until the end of the request on November 30, 2018. The emails sent to the deleted

account kfang84@caltech.edu would be automatically forwarded to kfang3@gmail.com,

providing FANG access to the email account after California Institute of Technology

deleted the account.




                                           4
                         2:20-mj-07004-EIL # 1     Page 6 of 23




       12.    According to California Institute of Technology transactional records, on

September 19, 2017, and September 30, 2018, FANG, at k£ang84@caltech.edu, received

an email from rgov-bounce@nsf.gov. The nsf.gov email domain is operated by the

National Science Foundation.

       13.    On September 22, 2017, FANG at k£ang84@caltech.edu received an email

from xiejunxia@usetc.edu.cn. The @usetc.edu.cn email domain is operated by

University of Electronic Science and Technology of China (USETC). USETC is a national

university operated directly under the Ministry of Education of China.

       14.    On July 15, 2018, and September 30, 2018, FANG, at k£ang84@caltech.edu,

received an email from @cio.gov. The cio.gov email domain is operated by the CIO

Council, a U. S. Federal Government website.

       15.   On June 6, 2017, December 8, 2017, January 16, 2018, February 10, 2018,

March 4, 2018, and October 21, 2018, FANG, at k£ang84@caltech.edu, received an email

from piers@emwave.cn. The piers@emwave.cn email domain is operated in China.

      16.    On February 28, 2018, FANG, at k£ang84@caltech.edu, received an email

from zehuanglu@hust.edu.cn. The @hust.edu.cn email domain is operated by

Huazhong University of Science and Technology, China.

      17.    FANG, who is a Legal Permanent Resident, is a participant in the

Thousand Talent Program (TTP) . The TTP is a prominent Chinese national talent

recruitment program. The TTP' s goal is to procure knowledge and Intellectual Property

(IP) from foreign countries to support China's rise as a world power. TTPs "goal is to

                                            5
                            2:20-mj-07004-EIL # 1       Page 7 of 23




recruit ethnic Chinese experts from Western Universities, research centers, and private

companies to boost China's national capabilities in the science and technology fields

and to move China forward as an innovation nation. The program also implemented

sub-programs for both young and foreign (non-ethnic Chinese) experts." "The threat

not only targets business or universities but potentially targets the researchers or

scientists themselves. The technology researched or developed not only costs millions of

dollars but costs years, if not decades, to develop." "Chinese Talent Program pose a

serious threat to US Businesses and universities through economic espionage and theft

of IP .... One of the greatest threats from these experts is transferring or transporting

proprietary, classified, or export-controlled information, or IP, which can lead to

criminal charges." 1

       18.      Through the TTP, China has leveraged researchers, academics, and U.S.

government employees to gain access to information they would otherwise not be able

to freely acquire, and they have done so openly, not covertly. China has successfully

used the TTP to exploit the gray area between basic research and applied research, co-

opting and obtaining significant technologies. This, in turn, has allowed China to skip

generations of basic research. China has quite adeptly exploited our open society, and

has damaged U.S. economic and national security interests in the process. By forcing

TTP Recruits to draw upon the results of their foreign research to be successful in the

Talent Plans, China has co-opted the U.S. research and development machine and has



      1   FBI Counterintelligence Strategic Partnership Intelligence Whitepaper 15-007.
                                                 6
                           2:20-mj-07004-EIL # 1    Page 8 of 23




successfully re-purposed hundreds of millions of dollars of U.S. grant funds . The FBI

identified what appears to be significant misuse of U.S. government funding by TTP

Recruits, primarily through grants or contracts related to basic research. TTP Recruits

often become part of a Chinese government TTP on the basis of research funded by the

U.S. government. These Recruits then frequently use the results of their U.S. research to

accelerate or amplify projects funded by the government of China.

       19.    TTP recruits sign contracts covering their participation in the TTP. These

contracts obligate them to work for a specified period of time in China, and often detail

the specific research the TTP Recruit will perform. This contractual obligation closely

resembles or even replicates the work the TTP Recruit performs for his U.S. employer,

thus demonstrating his willingness to leverage knowledge and intellectual property

obtain from U.S. academic universities. This contractual relationship differentiates TTP

from standard scientific research grants or conventional international collaboration.

Rather than conducting scientific research, TTP recruits are contractually obligated to

perform services for China in support of its strategic national development goals and

economic revitalization.

       20.    One of the U.S. Government grant programs the TTP exploits is through

the National Science Foundation (NSF.) This exploitation has previously been identified

by the FBI. The National Science Foundation (NSF) is an "independent federal agency

created by Congress in 1950 under Public Law 81-507, in order "to promote the progress

of science; to advance the national health, prosperity, and welfare; to secure the national

                                             7
                         2:20-mj-07004-EIL # 1      Page 9 of 23




defense ... " NSF is vital because it supports basic research and people to create

knowledge that transforms the future. This type of support is the primary driver of the

U.S. economy, enhances the nation's security, and advances knowledge to sustain

global leadership. As described in the strategic plan, NSF is the only federal agency

whose mission includes support for all fields of fundamental science and engineering,

except for medical sciences. It is tasked with keeping the United States at the leading

edge of discovery in areas from astronomy to geology to zoology. In addition to

funding research in the traditional academic areas, the agency also supports "high-risk,

high pay-off" ideas, novel collaborations and numerous projects that may seem like

science fiction today, but which the public will take for granted tomorrow. And in every

case, NSF ensures that research is fully integrated with education so that today's

revolutionary work will also be training tomorrow's top scientists and engineers."    2



       21.     The NSF is aware its research grants are utilized by the TTP in order to

exploit its open exchange of ideas and information. On October 23, 2018, Diane L.

Souvaine, Chair of the NSF released a statement from the National Science Board on

Security and Science. In the statement, she highlighted that "as partners in the scientific

enterprise, U.S. universities and colleges must help promote scientific openness and

integrity and safeguard information that impacts national security and economic

competitiveness. The NSB recommends that all institutions conducting fundamental

research supported by the NSF embrace transparency and rigorously adhere to conflict



      2   Https//www.nsf.gov/about
                                             8
                         2:20-mj-07004-EIL # 1    Page 10 of 23




of interest and conflict of commitment policies." 3 The NSF requires all senior project

personnel included in any grant application to provide a biographical sketch, list all

current and pending support, and to disclose all information regarding collaborators

and other affiliations on the Collaborators and Other Affiliations (COA) Information

Template.

          22.   As a Legal Permanent Resident and Assistant Professor at UIUC, FANG is

able to apply for U.S. grants through the NSF. The NSF conducted a review for awarded

grants for FANG. On March 14, 2019, NSF provided the results for FANG, who

received two grants through UIUC as either Principal Investigator or co-Principal

Investigator, NSF Award Number 1839177, and NSF Award Number 1809707. In both

applications, FANG did not disclose his participation in the TTP, on the application or

on the COA Information Template.

       23.      NSF provided the results for FANG, who has two additional grant

applications, which have been declined or are currently pending review at NSF, NSF

Number 1936377 and NSF Number 1944728. On May 25, 2019, FANG, through UIUC,

submitted NSF Number 1936377. On July 18, 2019, FANG, through UIUC, submitted

NSF Number 1944728. In both applications, FANG did not disclose his participation in

the TTP, and did not reference his collaboration with Zhejiang University, China, in

either the application or on the Collaborators and Other Affiliations (COA) Information

Template.



      3   NSB-2018-52
                                            9
                        2:20-mj-07004-EIL # 1       Page 11 of 23




       24.    When NSF approves a federal grant to fund research, NSF notifies the

institution in receipt of the grant. NSF provides the institution the funds for the grant.

The institution is responsible for distributing the funds to the researcher, and ensuring

the funds are utilized in accordance with the Research Terms and Conditions.

       25.    On July 31, 2019, UIUC provided the records for FANG's report of Non-

University Activities (RNUA.) The records request ranged from January 1, 2016,

through June 19, 2019. FANG disclosed one RNUA within UIUC Electrical and

Engineering department, dated November 6, 2017. The RNUA did not disclose

"Outside Activity."

       26.     On July 24, 2018, NSF notified the Board of Trustees of UIUC that they

were awarded a grant of $360,114 for NSF Award Number 1809707. The grant was

awarded pursuant to the authority of the National Science Foundation Act of 1950, as

amended (42 U.S.C. §§ 1861-75) and is subject to Research Terms and Conditions dated

March 14, 2017, and NSF Agency Specific Requirements, dated May 14, 2018. FANG

submitted the NSF proposal through UIUC in order to receive grant funding to research

Cavity-Electro-Optomechanical Circuits with Broken Time-Reversal Symmetry. The

award started August 1, 2018, and ends July 31, 2021. The grant funds were distributed

to FANG, utilizing UIUC as a medium to receive grant funding.

      27.    On September 11, 2018, NSF notified the Board of Trustees of UIUC that

they were awarded a grant of $999,999 for NSF Award Number 1839177. The grant is

awarded pursuant to the authority of the National Science Foundation Act of 1950, as

                                            10
                         2:20-mj-07004-EIL # 1      Page 12 of 23




amended (42 U.S.C. §§ 1861-75) and is subject to Research Terms and Conditions dated

March 14, 2017, and NSF Agency Specific Requirements, dated May 14, 2018. This

research project was in collaboration with other researchers to include FANG. FANG

and other researchers submitted the NSF proposal through UIUC in order to receive

grant funding to research RAISE-T AQS: Enhancing classical and quantum information

capacities with i~perfect resources: Experimental implementations and theoretical

bounds. The award started September 15, 2018, and ends August 31, 2022. The grant

funds were distributed to FANG and other researchers, utilizing UIUC as a medium to

receive grant funding.

       28.    Within the NSF proposal, the grant allocated funds for researchers to

purchase equipment utilizing NSF grant funds. FANG requested and received a quote

from Newport Corporation for a "TLB-6728-P; Turnable laser with integrated AR

coated laserdiode" for approximately $34,029.49. FANG provided his contact

information as UIUC, 208 North Wright Street, Urbana, IL, telephone number (650) 450-

6998, and email address kjfang3@gmail.com.

       29.    On March 18, 2019, a U.S. Department of Commerce federal agent

contacted Newport Corporation to inquire about "TLB-6728-P." Newport Corporation

stated "TLB-6728-P" was marked "EAR99" in regards to export control, as recognized

by the U.S. Department of Commerce.

       30.    The U.S. Department of Commerce recognizes items "EAR99" as falling

under their jurisdiction, but does not require a license to export the item. With the

                                            11
                         2:20-mj-07004-EIL # 1       Page 13 of 23




exception that an item labeled "EAR99," cannot be exported without a licensees to an

embargo, or sanctioned country, to a party of concern, or in support of a prohibited end

use. A party of concern includes the entity list that identifies foreign parties that are

prohibited from receiving some or all items subject to the Export Administration

Regulation (EAR) unless the exporter secures a license. These parties present a greater

risk of diversion to weapons of mass destruction (WMD) programs, terrorism, or other

activities contrary to U.S. national security and/ or foreign policy interests. By publicly

listing such parties, the Entity List is an important tool to prevent unauthorized trade in

items subject to the EAR. In most instances, license exceptions are unavailable for the

export, re-export, or transfer (in-country) to a party on the Entity List as appears in

Section 744, Supplement 4.

       31.    On April 26, 2019, a search warrant was issued in the United States

District for the Central District of Illinois to UIUC for the email account

kfang3@illinois.edu. The transactional records identified that kfang3@illinois.edu is

registered to FANG, an Assistant Professor at UIUC. The following emails transactions

were identified.

      32.     On January 1, 2018, FANG, at kfang3@illinois.edu. received an email from

Tout Want at tout.wang@mlasers.com. In the email, Tout Wang inquired about FANG

"moving to Shanghai Jiaotong University to start a group."

      33.     On November 14, 2018, FANG, at kfang3@illinois.edu sent an email to

zc.ruan@gmail.com. In the email, FANG states" After the job search, I am now in UIUC

                                             12
                        2:20-mj-07004-EIL # 1       Page 14 of 23




ECE since this year. As you know, there is a joint institute between ZJU and UIUC, and

collaboration between the two institutions is growing. Recently, there is a call for

proposal on UIUC campus, to seek collaborations between ZJU and UIUC faculty. I

immediately think of you. If you are interested, maybe we should have a call and I can

tell you more about potential projects. The deadline is Dec. 5th."

       34.    On November 14, 2018, zc.ruan@gmail.com sent an email to FANG

kfang3@illinois.edu. In the email, Zhichao states, "it is quite nice to hear from you. Sure,

it is so great if we can work together for a proposal."

       35.    On November 14, 2018, FANG, at kfang3@illinois.edu sent an email to

zc.ruan@gmail.com. In the email, FANG provides the announcement for ZJU-UIUC

Institute Research and Program.

       36.    The announcement FANG referenced was in regards to ZJU-UIUC

Institute Research and Program. In the announcement, it explained the ZJU-UIUC

Institute was established "In 2015, the University of Illinois at Urbana-Champaign and

the College of Engineering (COE) accepted an invitation from Zhejiang University to

form a joint engineering institute. The institute is located on the new ZJU International

Campus in Haining, China, 35 miles northeast of Hangzhou and 90 miles southwest of

Shanghai.

      37.    On November 13, 2018, FANG, at kfang3@illinois.edu sent an email to

zc.ruan@gmail.com. In the email, FANG stated "attached are the 3-page proposal and




                                            13
                          2:20-mj-07004-EIL # 1      Page 15 of 23




template letter of interest. Could you add the institute header and your self introduction

in the letter?"

       38.        On November 23, 2018, zc.ruan@gmail.com sent an email to FANG

kfang3@illinois.edu. In the email, Zhichao stated, "The proposal is great and I am very

interested at the nonreciprocity on silicon circuits. We can discuss the detail later. Also

as I have asked before, we would like to invite you to visit here and give us more

educative talk. Attached please find the signed letter." In the email, Zhichao attached a

"Letter of Collaboration interest(signed).pdf." In the attached PDF, Zhichao identified

himself as a professor at the Department of Physics in Zhejiang University, Hangzhou,

China. Zhichao stated "This letter is written to confirm my interest of collaboration with

Dr. Kejie Fang in his proposed project "Optical nonreciprocity via parametric photon

interaction." Zhichao also states; "To further facilitate the collaboration, I plan to host

Dr. Fang for a visit to Zhejiang University during the project, and Dr. Fang will host a

graduate student from my group as visiting research in the summer of 2019."

       39.    On December 1, 2018, FANG, at kfang3@illinois.edu emailed Katherine

Freemen at katefree@illinois.edu. In the email, FANG states" Attached please find our

ZJUI research proposal."

       40.    On March 29, 2019, Jennifer T. Bernhard at jbernhar@illinois.edu emailed

FANG, at kfang3@illinois.edu with the subject line "Update on Zjui Collaborative

Research Proposal Competition Status." In the email, Jennifer Bernhard explained "you

should expect to hear definitively on the status of your proposal well before May 16 th ."

                                             14
                       2:20-mj-07004-EIL # 1      Page 16 of 23




       41.    On September 30, 2019, the FBI obtained records from University of

Illinois Urbana - Champaign in regards to ZJU-UIUC Research Proposal.

       42.    The records identified on December 1, 2018, that FANG submitted his

proposal for the ZJUI research proposal.

       43.    On July 19, 2019, Jennifer Bernard notified FANG at kfang3@illinois.edu,

his ZJUI Research proposal was not accepted for support in the third round.

       44.    The records identified FANG at kfang3@illinois.edu was listed as the

Principal Investigator for UIUC. The record identified Zhichao Ruan was the Co-

Principal Investigation at Zhejiang University, China.

       45.   As previously mentioned, on May 25, 2019, FANG, through UIUC,

submitted NSF Number 1936377. On July 18, 2019, FANG, through UIUC, submitted

NSF Number 1944728. In both applications, FANG did not disclose his participation in

the TTP, and did not reference his collaboration with Zhejiang University, China, in

either the application or on the Collaborators and Other Affiliations (COA) Information

Template.

      46.    On June 19, 2019, U.S. Customs and Border Protection agents conducted

an interview with FANG at O'Hare International Airport, Chicago, Illinois. FANG

stated he was visiting his parents in Ningbo, China. FANG explain his research is

funded by the National Science Foundation in the form of federal grants. FANG further

elaborated that approximately two years ago, he was looking for a job in China. He

went to "Shang Hai Jiao Tao University" and applied for a job. FANG also applied for

                                           15
                        2:20-mj-07004-EIL # 1       Page 17 of 23




the Thousand Talent program. FANG stated if he was a member of this program

(Thousand Talent Program,) he would receive more funding and it is generally

considered "favorable" to be a member. FANG stated he never accepted a job offer in

China nor did he receive any funding to do research in China. FANG did admit to

being a member of the Thousand Talent Program. FANG provided the email address

kfang3@gmail.com as his point of contact.

                              Background Concerning Email

       47.    In my training and experience, I have learned that Google provides a

variety of on-line services, including electronic mail (" email") access, to the general

public. Google allows subscribers to obtain email accounts at the domain name

illinois.edu like the email accounts listed in Attachment A. Subscribers obtain an

account by registering with Google. During the registration process, Google asks

subscribers to provide basic personal information. Therefore, the computers of Google

are likely to contain stored electronic communications (including retrieved and

unretrieved email for Google subscribers) and information concerning subscribers and

their use of Google services, such as account access information, email transaction

information, and account application information.

      48.     In general, an email that is sent to a Google subscriber is stored in the

subscriber's "mail box" on Google servers until the subscriber deletes the email. If the

subscriber does not delete the message, the message can remain on Google servers




                                             16
                          2:20-mj-07004-EIL # 1    Page 18 of 23




indefinitely. Even if the subscriber deletes the email, it may continue to be available on

Google servers for a certain period of time.

        49.    When the subscriber sends an email, it is initiated at the user's computer,

transferred via the Internet to Google servers, and then transmitted to its end

destination. Google often saves a copy of the email sent. Unless the sender of the email

specifically deletes the email from the Google server, the email can remain on the

system indefinitely. Even if the sender deletes the email, it may continue to be available

on Google servers for a certain period of time.

       50.     A sent or received email typically includes the content of the message,

source and destination addresses, the date and time at which the email was sent, and

the size and length of the email. If an email user writes a draft message but does not

send it, that message may also be saved by Google but may not include all of these

categories of data.

       51.     A Google subscriber can also store files, including emails, address books,

contact or buddy lists, calendar data, pictures, and other files, on servers maintained

and/ or owned by Google.

       52.    Subscribers to Google might not store on their home computers copies of

the emails stored in their Google account. This is particularly true when they access

their Google account through the web, or if they do not wish to maintain particular

emails or files in their residence.




                                            17
                        2:20-mj-07004-EIL # 1       Page 19 of 23




       53.    In general, email providers like Google ask each of their subscribers to

provide certain personal identifying information when registering for an email account.

This information can include the subscriber's full name, physical address, telephone

numbers and other identifiers, alternative email addresses, and, for paying subscribers,

means and source of payment (including any credit or bank account number).

       54.    Email providers typically retain certain transactional information about

the creation and use of each account on their systems. This information can include the

date on which the account was created, the length of service, records of log-in (i.e.,

session) times and durations, the types of service utilized, the status of the account

(including whether the account is inactive or closed), the methods used to connect to the

account (such as logging into the account via Google's website), and other log files that

reflect usage of the account. In addition, email providers often have records of the

Internet Protocol address ("IP address") used to register the account and the IP

addresses associated with particular logins to the account. Because every device that

connects to the Internet must use an IP address, IP address information can help to

identify which computers or other devices were used to access the email account.

       55.   In some cases, email account users will communicate directly with an

email service provider about issues relating to the account, such as technical problems,

billing inquiries, or complaints from other users. Email providers typically retain

records about such communications, including records of contacts between the user and




                                            18
                        2:20-mj-07004-EIL # 1      Page 20 of 23




the provider's support services, as well records of any actions taken by the provider or

user as a result of the communications.

       56.    In my training and experience, evidence of who was using an email

account may be found in address books, contact or buddy lists, email in the account,

and attachments to emails, including pictures and files.


                Information To Be Searched And Things To Be Seized

       57.    I anticipate executing this warrant under the Electronic Communications

Privacy Act or Stored Communications Act ("SCA"), in particular 18 U.S.C. §§ 2703(a),

2703(b)(l)(A) and 2703(c)(l)(A), by using the warrant to require Google to disclose to

the government copies of the records and other information (including the content of

communications) particularly described in Section I of Attachment B. Upon receipt of

the information described in Section I of Attachment B, government-authorized persons

will review that information to locate the items described in Section II of Attachment B.

       58.   Section 2703 of the SCA sets forth the procedure that federal and state law

enforcement officers must follow to compel disclosure of various categories of stored

records from electronic communication service providers. Wireless communications

service providers as described above are electronic communication service providers as

defined in 18 U.S.C. § 2510(15) because they "provide to users thereof the ability to send

or receive wire or electronic communications."

      59.    As shown from the following provisions of Section 2703, the government

may compel disclosure of all stored content and records or other information pertaining

                                            19
                        2:20-mj-07004-EIL # 1      Page 21 of 23




to a customer or subscriber of an electronic communication service or remote computer

service pursuant to a warrant issued using the procedures described in the Federal

Rules of Criminal Procedure.

           a. Title 18, United States Code, Section 2703(a) provides, in part:
              A governmental entity may require the disclosure by a provider of
              electronic communication service of the contents of a wire or
              electronic communication, that is in electronic storage in an
              electronic communications system for one hundred and eighty days
              or less, only pursuant to a warrant issued using the procedures
              described in the Federal Rules of Criminal Procedure by a court with
              jurisdiction over the offense under investigation or equivalent State
              warrant. A governmental entity may require the disclosure by a
              provider of electronic communications services of the contents of a
              wire or electronic communication that has been in electronic storage
              in an electronic communications system for more than one hundred
              and eighty days by the means available under subsection (b) of this
              section.


      b.     Title 18, United States Code, Section 2703(b) provides, in part:

             (1) A governmental entity may require a provider of remote
             computing service to disclose the contents of any wire or electronic
             communication to which this paragraph is made applicable by
             paragraph (2) of this subsection -

                   (A) without required notice to the subscriber or customer, if
             the governmental entity obtains a warrant issued using the
             procedures described in the Federal Rules of Criminal Procedure by
             a court with jurisdiction over the offense under investigation or
             equivalent State warrant . ...

             (2) Paragraph (1) is applicable with respect to any electronic
             communication that is held or maintained on that service -

                    (A) on behalf of, and received by means of electronic
             transmission from (or created by means of computer processing of
             communications received by means of electronic transmission from),
             a subscriber or customer of such remote computing service; and

                                            20
                         2:20-mj-07004-EIL # 1       Page 22 of 23




                    (B) solely for the purpose of providing storage or computer
              processing services to such subscriber or customer, if the provider is
              not authorized to access the contents of any such communications
              for purposes of providing any services other than storage or
              computer processing.

       c.     The government may also obtain records and other information
              pertaining to a subscriber to or customer of an electronic
              communication service or remote computing service by way of a
              search warrant. 18 U.S.C. § 2703(c)(l)(A). No notice to the subscriber
              or customer is required. 18 U.S.C. § 2703(c)(3).

                                         Conclusion

       60.    Based on the forgoing, I request that the Court issue the proposed search

warrant.

       61.    This Court has jurisdiction to issue the requested warrant because it is" a

court of competent jurisdiction" as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a),

(b)(l)(A) & (c)(l)(A). Specifically, the Court is a district court of the United States for

the Central District of Illinois that has jurisdiction over the offense being investigated.

                                    Request For Sealing

       62.    I further request that the Court order that all papers in support of this

application, including the affidavit and search warrant, be sealed until further order of

the Court. These documents discuss an ongoing criminal investigation that is neither

public nor known to all of the targets of the investigation. Accordingly, there is good




                                              21
                       2:20-mj-07004-EIL # 1       Page 23 of 23




cause to seal these documents because their premature disclosure may seriously

jeopardize that investigation.




                                              s/Stephen M. Dalecheck


                                              SteyenMI)alechek
                                              Special Agent
                                              Federal Bureau of Investigation

Subscribed and sworn to before me on
January 15, 2020.
s/Eric I. Long



ERIC I. LONG
United States Magistrate Judge




                                         22
